HENRIOD, Justice
(concurring in part).
I concur except as to the affirmance of the trial court’s finding that 10 and not 20 acres were involved. The application definitely asked for 20 acres, which prima facie established that fact, unless refuted by some kind of substantial evidence. Only evidence remotely approaching such refutation was that of one witness who, after 24 years, said “If I remember correctly a fellow * * * had a small irrigated tract, I wouldn’t say how many acres” and that “I don’t imagine more than 10 acres were irrigated.” On cross examination he said it could have been 20 acres and that he would not dispute the fact that 20 acres had been cultivated.
It is difficult for this writer to justify a finding flying in the teeth of undisputed documentary evidence, reflected in the application, based on the ethereal contradictions of someone who obviously didn’t know about what he was talking. I think the records of the State Engineer — something we may judicially notice, successfully should not be controvertible by the qualitj of testimony mentioned above.